Citation Nr: 0119208	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  00-17 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a compensable evaluation for the residuals 
of a fracture of the right middle finger.

2.  Entitlement to service connection for traumatic arthritis 
of the right hand, claimed as secondary to the residuals of a 
fracture of the right middle finger.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1969 to March 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claims of entitlement to a compensable 
evaluation for the residuals of a fracture of the right 
middle finger, and entitlement to service connection for 
traumatic arthritis of the right hand.  The record reflects 
that the veteran subsequently perfected a timely appeal 
regarding both of these issues. 

In his Substantive Appeal (VA Form 9) submitted in July 2000, 
the veteran requested a personal hearing before a Member of 
the Board at the RO.  The requested hearing was subsequently 
scheduled, and the veteran was notified of the date and time 
of this hearing in two May 2001 letters from the RO.  
However, the veteran failed to report for his hearing.  To 
the Board's knowledge, he has offered no explanation as to 
why he was unable to appear and has since made no request for 
another hearing.  Accordingly, the Board will proceed to a 
decision on this appeal as if the hearing request had been 
withdrawn.

In a statement submitted in March 2001, the veteran indicated 
that he wished to file a claim of entitlement to compensation 
benefits pursuant to 38 U.S.C.A. § 1151 (West 1991).  Because 
this matter has not yet been addressed, it is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's residuals of a fracture of the right middle 
finger are manifested by limitation of motion of less than 
one inch in either direction, with additional functional loss 
due to pain, weakness, fatigability, and incoordination.

2.  The preponderance of the competent medical evidence of 
record indicates that the veteran does not currently have 
traumatic arthritis of the right hand.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for the 
residuals of fracture of the right middle finger are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 
4.68, 4.71a, Diagnostic Code 5226 (2000).

2.  Service connection for traumatic arthritis of the right 
hand is denied.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
Pub. L. No. 106-475, 114 Stat. 2096; 38 C.F.R. §§ 3.303, 
3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), which provides 
that, upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. § 5103).  The Act also 
requires the Secretary to make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate 
a claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
VCAA § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A).  


This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board notes that the veteran was advised, by virtue of 
the Statement of the Case issued during the pendency of this 
appeal, of what the evidence must show in order to 
substantiate both his increased rating and service connection 
claims.  Moreover, in a letter dated in March 1999, the 
veteran was specifically advised of the type of evidence that 
would best serve to substantive his service connection claim.   
Accordingly, the Board believes that VA has no outstanding 
duty to inform the veteran or his representative that any 
additional information or evidence is needed to substantiate 
his claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (to 
be codified as amended at 38 U.S.C. § 5103).  

Furthermore, the Board finds that there is ample medical and 
other evidence of record on which to decide the claim.  The 
veteran was provided with a VA medical examination in March 
1999, and neither the veteran nor his representative has 
alluded to any additional records that have not been obtained 
and which would be pertinent to the present claim.  Therefore 
the Board finds that all facts that are relevant to this 
issue have been properly developed, and that no further 
action is required in order to comply with VA's duty to 
assist.  VCAA § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).

Because the RO has not had the opportunity to adjudicate the 
veteran's claim pursuant to the new legislation, the Board 
has considered the applicability of Bernard v. Brown, 
4 Vet. App. 384, 393-394 (1993).  In Bernard, the Court held 
that, before the Board addresses in a decision a question 
that has not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument, an opportunity to submit 
such evidence or argument, and an opportunity to address the 
question at a hearing, and whether the claimant has been 
prejudiced by any denials of those opportunities.  As 
discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation appear to 
have been completed to the extent necessary under the 
circumstances.  Moreover, the veteran was afforded the 
opportunity to testify on this matter at a hearing before a 
Member of the Board, and, without explanation, did not appear 
for the hearing.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103 and 
5103A).  The Board therefore finds that no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the appellant.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

Factual Background

The veteran's service medical records show that, in June 
1973, he injured his right middle finger before while playing 
softball.  An examining physician noted a mallet deformity, 
and conservative treatment, with taping, was undertaken.  In 
July 1973, the veteran was evaluated at the Hand Clinic, 
where it was indicated that he had a seven-week old injury to 
the right, dominant, long finger.  The physician noted a 
diagnosis of mallet finger with a fracture of the distal 
interphalangeal joint with articular involvement.  Upon 
discharge, an examiner noted history of a fracture to the 
right middle finger with minimal deformity.

In a December 1984 rating decision, the RO granted service 
connection for the residuals of a right middle finger injury 
and assigned a noncompensable evaluation under Diagnostic 
Code 5226.

Private and VA medical records, dated between 1985 and 1998, 
are negative for any complaints or treatment related to the 
veteran's right hand or right middle finger.  During a VA 
medical examination conducted in December 1986, it was noted 
that service connection was in effect for the residuals of an 
injury to the right middle finger, but that the veteran was 
reporting no symptoms in that finger.

In a statement dated in August 1998, the veteran asserted 
that his right finger had become painful and swollen due to 
arthritis.  He also reported that he had developed arthritis 
throughout his entire right hand.

In a letter dated in March 1999, the RO informed the veteran 
that he was being scheduled for a VA medical examination for 
the purpose of evaluating the severity of his service-
connected residuals of a fracture to the right middle finger.  
The RO advised the veteran that, if he was claiming that his 
arthritis of the right hand had developed as a result of his 
service-connected disability, he should submit competent 
medical evidence showing that such is the case.  The RO also 
advised the veteran that, if he was claiming that his right 
hand arthritis is directly related to service, he should 
submit competent medical evidence showing that it was, in 
fact, incurred in service.

During a VA medical examination conducted in March 1999, the 
VA examiner noted that the veteran had reported experiencing 
increasing pain and dysfunction, including weakness, 
fatigability, and incoordination, in his right hand since 
injuring it in a baseball game during service.  The veteran 
also reportedly indicated that he experienced increasing 
difficulty handling tools and manipulating objects.  Upon 
examination, the VA examiner noted that there was a bony 
enlargement of the proximal interphalangeal (PIP) and distal 
interphalangeal (DIP) joints of the middle finger of the 
right, dominant, hand.  The VA examiner noted that the PIP 
joint extended to +10 degrees but flexed fully, and that the 
DIP joint extended to 5 degrees, but flexed fully.  The VA 
examiner noted an impression of degenerative joint disease of 
the DIP and PIP joints of the right hand, traumatic 
arthritis, at the fracture site.  The VA examiner ordered X-
rays of the right third, middle finger, which revealed no 
localizing signs of bone or soft tissue abnormality 
throughout the films.  In a radiology report, the 
interpreting physician noted an impression of an intact 
appearing right middle finger.

In the July 1999 rating decision, the RO denied the veteran's 
claims of entitlement to a compensable evaluation for the 
residuals of a fracture of the right middle finger, and 
entitlement to service connection for traumatic arthritis of 
the right hand.  The veteran subsequently submitted a timely 
Notice of Disagreement in which he contended that he should 
be evaluated as 10 percent disabled for both his service-
connected right middle finger disorder and arthritis of the 
right hand. 

In a Statement of the Case dated in May 2000, the RO 
explained that a compensable evaluation for a middle finger 
disorder was only warranted if motion was significantly 
limited.  Based on the evidence of record, the RO concluded 
that a compensable evaluation was not warranted.  The RO 
further concluded that the evidence did not show that the 
veteran had arthritis of the right hand.  The RO acknowledged 
that the March 1999 VA examiner had indicated a preliminary 
impression of arthritis in the right middle finger, but noted 
that subsequent X-rays had been negative for arthritis.  

In March 2001, the veteran submitted a packet of medical 
records in support of a claim for compensation benefits 
pursuant to 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000).  
These records indicate that the veteran received treatment 
for arthritis of the ankle and foot, but are negative for any 
complaints or treatment pertaining to his right hand or right 
middle finger.  In a November 2000 clinical note, it was 
indicated that the veteran had reported experiencing pain in 
his right arm.

As noted above, the veteran was scheduled to appear at a 
personal hearing before a Member of the Board at the RO in 
June 2000.  He failed to report for this hearing.  
Thereafter, the veteran's claims folder was forwarded to the 
Board.

Analysis

1.  Increased evaluation for residuals of fracture
to the right middle finger

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  38 
C.F.R. § 4.1 (2000) requires that each disability be viewed 
in relation to its history, and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2000) requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the veteran's working or seeking work.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2000).  Otherwise, the lower rating is to be assigned.



The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath  v. Derwinski, 1 
Vet. App. 589 (1991).  Moreover, VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

The veteran's right middle finger disability has been rated 
by analogy by the RO, using the criteria of 38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5226 (2000), which pertains to 
ankylosis of the major or minor middle finger.  Ankylosis is 
defined as "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  See Shipwash v. 
Brown, 8 Vet. App. 218, 221 (1995) citing Dorland's 
Illustrated Medical Dictionary, 91 (27th Ed. 1988).  Under DC 
5226, favorable or unfavorable ankylosis in the major or 
minor middle finger is rated as 10 percent disabling.

When classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits under DCs 
5216-5227, the following rules will be observed:  (1) 
Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or in 
extreme flexion, will be rated as amputation.  (2) Ankylosis 
of both the metacarpophalangeal and proximal interphalangeal 
joints, even though each is individually in favorable 
position, will be rated as unfavorable ankylosis.  (3) With 
only one joint of a digit ankylosed or limited in its motion, 
the determination will be made on the basis of whether motion 
is possible to within 2 inches (5.1 cms.) of the median 
transverse fold of the palm; when so possible, the rating 
will be for favorable ankylosis, otherwise unfavorable.  (4) 
With the thumb, the carpometacarpal joint is to be regarded 
as comparable to the metacarpophalangeal joint of other 
digits.  38 C.F.R. 4.71a, Multiple Fingers:  
Unfavorable/Favorable Ankylosis.  Extremely unfavorable 
ankylosis of the fingers, all joints in extension or in 
extreme flexion, or with rotation and angulation of bones, 
will be rated as amputation.  38 C.F.R. 4.71a, DC 5219, Note 
(a).

Notes to Diagnostic Codes 5220 through 5223 read as follows:  
(a) The ratings for codes 5220 through 5223 apply to 
favorable ankylosis or limited motion permitting flexion of 
the tips to within 2 inches (5.1 cms.) of the transverse fold 
of the palm.  Limitation of motion of less than 1 inch (2.5 
cms.) in either direction is not considered disabling.  (b) 
Combination of finger amputations at various levels, or of 
finger amputations with ankylosis or limitation of motion of 
the fingers will be rated on the basis of the grade of 
disability, i.e., amputation, unfavorable ankylosis, or 
favorable ankylosis, most representative of the levels or 
combinations.  With an even number of fingers involved, and 
adjacent grades of disability, select the higher of the two 
grades.  38 C.F.R. § 4.71a, DCs 5220-5223 (2000).

In this case, the March 1999 VA examiner determined that the 
PIP joint of the veteran's right middle finger could be 
flexed fully and extended to +10 degrees.  Based upon this 
finding, it would appear that the veteran's right middle 
finger disability would be most appropriately rated as 
favorable ankylosis.  The Board notes in passing that, under 
the appropriate rating criteria, the presence of ankylosis or 
limitation of motion in the DIP joint is not considered in 
determining whether to rate as favorable or unfavorable 
ankylosis. 

Although favorable ankylosis normally warrants a 10 percent 
evaluation under DC 5226, the Notes to Diagnostic Codes 5220 
through 5223 indicate that limitation of motion in a finger 
of less than 1 inch (2.5 cms.) in either direction is not 
considered disabling.  Because the veteran has full flexion 
in his PIP joint, and limitation of extension to only +10 
degrees, it cannot be considered disabling. 

While the Board recognizes that the veteran is rated under 
Diagnostic Code 5226, and that the aforementioned Note is set 
forth under DCs 5220 through 5223 (favorable ankylosis of 
multiple fingers), the Board believes the Note to be equally 
applicable to this case.  If the Board were to find that the 
veteran's limitation of motion of less than one inch in his 
right middle finger was disabling, the Board would be 
granting a higher evaluation than in the case of a claimant 
who had a similar level of disability in two fingers, rather 
than in just one.  For this reason, the Board finds the Notes 
to DCs 5220 and 5223 to be applicable in this case. 

In short, the Board finds that the preponderance of the 
competent and probative evidence demonstrates that the 
veteran's right middle finger disorder is manifested by no 
more than limitation of motion in the right middle finger to 
less than one inch in either direction.  Therefore, the Board 
concludes that the preponderance of the evidence is against a 
compensable evaluation under Diagnostic Code 5226.

The Board has also considered whether a compensable 
evaluation is warranted for the veteran's service-connected 
disability based upon additional functional loss due to pain 
or other symptoms, such as weakness, fatigability, 
incoordination, or pain on movement.  See 38 C.F.R. §§ 4.40, 
4.45.  In this regard, the Board has found the most probative 
evidence to be the report of the March 1999 VA examiner, who 
noted that the veteran was experiencing increasing pain in 
his right middle finger, as well as weakness, fatigability, 
and incoordination.  In light of these findings, the Board 
believes that a 10 percent disability rating is warranted for 
the residuals of the veteran's right middle finger injury 
under the provisions of 38 C.F.R. §§ 4.40 and 4.45.  The 
Board finds that a rating greater than 10 percent is not 
warranted, as this would result in granting a higher 
evaluation than would be warranted for unfavorable ankylosis 
under the appropriate rating criteria.  Because such a level 
of disability has not been demonstrated in the veteran's 
right middle finger, the Board finds that a grant of no more 
than 10 percent is warranted under the provisions of 
38 C.F.R. § 4.40, 4.45.  

The Board's notes that our conclusion comports with 38 C.F.R. 
§ 4.68 (2000), which deems that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
amputation at the elective level.  Under DC 5154, a 10 
percent evaluation is appropriate for amputation of the 
middle finger of the major extremity if the point of the 
amputation is at the proximal interphalangeal joint or 
proximal thereto, without metacarpal resection.  A 20 percent 
evaluation will be assigned for amputation of the middle 
finger of the major or minor upper extremity if the 
amputation involves metacarpal resection with more than one-
half of the bone lost.  Because the appellant's point of 
injury to the right middle finger was at the distal 
interphalangeal joint, the Board finds that a rating in 
excess of 10 percent is prohibited under the provisions of 
38 C.F.R. § 4.68.

In summary, the Board finds that the competent and probative 
evidence of record supports the assignment of a 10 percent 
disability rating under the provisions of 38 C.F.R. § 4.71a, 
DC 5226, as augmented by 38 C.F.R. §§ 4.40 and 4.45, based 
upon additional functional loss due to pain and other 
symptoms.  Thus, the increased rating sought on appeal may be 
granted.

2.  Service connection for traumatic arthritis
of the right hand

As discussed above, the veteran is seeking service connection 
for arthritis in his right hand.  He essentially contends 
that traumatic arthritis developed as a result of his 
service-connected residuals of a fracture of the right middle 
finger.

In general, applicable law and regulations provide that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303.  That a disease or injury occurred in 
service alone is not enough; there must be a current 
disability resulting from that condition or injury.  
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may also be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.

The Board notes that, in evaluating a claim, we may consider 
only independent medical evidence to support our findings, 
and must cite to competent evidence of record to support its 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  The 
Court has held that it is the responsibility of the Board to 
determine the probative weight to be ascribed as among 
multiple medical opinions in a case, and to state our reasons 
or bases for favoring one opinion over another.  See Winsett 
v. West, 11 Vet. App. 420, 424-25 (1998).  The Court has also 
indicated that the probative value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999). 

Having reviewed the complete record in this case, the Board 
finds that the preponderance of the competent and probative 
evidence is against granting service connection for arthritis 
of the right hand.  In essence, the Board believes that the 
preponderance of the evidence supports the conclusion that 
the veteran does not currently have arthritis in his right 
hand.

In reaching this conclusion, the Board has found the most 
probative evidence of record to be the veteran's extensive 
private and VA treatment records, which are entirely negative 
for any diagnosis of arthritis in his right hand.  Although 
the veteran underwent numerous examinations over the last 
decade for arthritis in his ankle and foot, there is no 
indication that any examiner has identified diagnostic 
evidence of arthritis in his right hand.  

The Board notes that we have also placed great probative 
weight on the X-rays obtained of the veteran's right middle 
finger in March 1999.  Although the March 1999 VA examiner 
noted a preliminary impression of traumatic arthritis in the 
right middle finger, X-rays obtained shortly thereafter were 
negative for any evidence of bony abnormalities.  The Board 
believes that the opinion of the March 1999 VA examiner, who 
based his conclusions entirely on physical examination, with 
no available X-ray evidence, to be less probative than the 
conclusions of the VA physician who was able to review the X-
rays of the veteran's right middle finger.  As stated, that 
physician concluded that the veteran's right middle finger 
appeared intact, with no evidence of bony or soft tissue 
abnormalities.


In summary, the Board finds that the preponderance of the 
evidence supports the conclusion that the veteran does not 
currently have arthritis in his right hand.  The Court has 
held that service connection may not be granted if a current 
disability does not exist.  See Rabideau, Degmetich, supra.  
Accordingly, the Board finds that the veteran's claim of 
entitlement to service connection for arthritis of the right 
hand must be denied on both a direct basis and as secondary 
to his service-connected residuals of a right middle finger 
injury.  

Additional matter

Because the X-rays obtained in March 1999 were taken only of 
the veteran's right middle finger, the Board has considered 
whether an additional VA examination is warranted in order to 
determine whether arthritis may exist in the remaining joints 
of the right hand.  However, the VCAA provides that a VA 
examination is only deemed necessary when the evidence of 
record contains competent medical evidence of a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military service; 
but does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  VCAA § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).

As discussed above, there is no competent medical evidence of 
record showing that the veteran has been diagnosed with 
arthritis of the right hand.  Moreover, the veteran's 
treatment records are entirely negative for any complaints or 
treatment for pain or other symptoms in the joints of the 
right hand, other than in his right middle finger.  
Accordingly, the Board finds that the record does not contain 
competent medical evidence of a current disability, or 
persistent or recurrent symptoms of disability.  Thus, a 
remand for an additional VA examination to determine whether 
arthritis is present in the remaining joints of the right 
hand is not warranted.



ORDER

Entitlement to a 10 percent disability rating for the 
residuals of a fracture of the right middle finger is 
granted, subject to the statutes and regulations governing 
the payment of monetary benefits.

Entitlement to service connection for traumatic arthritis of 
the right hand, claimed as secondary to the residuals of a 
fracture of the right middle finger of the right hand, is 
denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

